 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael I. Schaffer Co., Inc. and Alphonse Arpino.Case 2-CA- 15971September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 27, 1979, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed an answering brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel and Charging Party have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.DECISIONMAX ROSENBERG, Administrative Law Judge: This pro-ceeding was heard before me in New York, New York, onMay 23, 1979, upon a complaint filed by the General Coun-sel of the National Labor Relations Board and an answerinterposed thereto to Michael 1. Schaffer Co., Inc., hereincalled Respondent.' At issue is whether Respondent vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, by certain conduct to be detailedhereinafter. Briefs have been received from the GeneralCounsel and Respondent which have been duly considered.I The complaint, which issued on December 8, 1978, is based upon acharge filed on November 1, 1978, and served on November 3. 1978.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of each witness whiletestifying, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, maintains its prin-cipal office and place of business in the city and State ofNew York, where it is engaged in the management andoperation of office buildings, including the office buildinghere involved located at 19 Rector Street, New York, NewYork. During the annual period material to this proceedingRespondent derived gross revenues in excess of $1 millionof which $50,000 was received from tenants, includingChemical Bank, who in turn meet one of the Board's discre-tionary direct standards for the assertion of jurisdiction.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZArION INVOI.VEDThe International Union of Operating Engineers, Local30, AFL CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(l) and (3) of the Act by discharging employee Al-phonse Arpino on September 22, 1978,2 because he invokedand participated in the grievance procedures set forth in acollective-bargaining agreement between Respondent andthe Union and because of his membership in and activitieson behalf of the Union. Respondent's answer denies thecommission of any labor practices banned by the Act.Respondent is engaged in the business of managing realestate and acts as an agent in the operation of the propertylocated at 19 Rector Street in New York City. Donald El-lenberg occupies the post of senior vice president of Re-spondent. In this capacity he is responsible for rentingspace in that building to tenants and maintaining the prem-ises in a habitable condition. To accomplish this goal Ellen-berg hires engineering personnel who perform the mechani-cal upkeep chores.Alphonse Arpino, the Charging Party herein, filed an ap-plication for employment with Respondent on March 30,1970, as a maintenance mechanic. In response to a questionon the form as to whether the applicant has ever had acompensable accident while employed Arpino answered inthe affirmative and indicated that he had suffered a backinjury. In this connection it appears that Arpino had fallenand hurt his back while working for another employer in1967 and was hospitalized for 9 weeks. After a 2-year con-valescence he was pronounced fit for work and, following astint as a draftsman, found his way to Respondent's em-ployment offices. During his entrance interview of March30 Arpino mentioned the back injury to Respondent's chief2 Unless otherwise indicated all dates herein fall in 1978.245 NLRB No. 624 MICHAEL I. SCHAFFER CO.mechanic, and he was instructed to obtain a doctor's notecertifying that he was physically capable of performing therequired work assignments. On April 1. 1970, Arpino vis-ited Dr. Runsdorf, his personal physician, and received amedical note which recited that "Mr. Arpino has been un-der my care and has made full recovery and may return towork."Upon receipt of this note Respondent put Arpino towork on April 2, 1970, as a maintenance mechanic. In thisposition he toiled under the direction of the chief mechanic,maintaining such equipment as air conditioning and heat-ing units, hanging venetian blinds, and installing towelracks. On occasion his duties included lifting heavy objectsweighing in excess of 100 pounds. Despite performing theselifting chores Arpino's back problems did not again mani-fest themselves.Arpino continued to work for Respondent without inci-dent until November 5, 1973, when he quit his job withoutnotice because of some personal conflict with the chief me-chanic. Thereafter, Ellenberg sought to contact the em-ployee but without success. On November 12. 1973. Arpinoappeared at Ellenberg's offices to seek reinstatement. Afterexplaining to Arpino that Respondent did not countenancehis actions in quitting work without affording it appropriatenotice Ellenberg decided to reemploy the mechanic.Events abided until December 28. 1976. when Arpinoagain left his job without explanation. Some weeks laterArpino returned to the building and asked Ellenberg for hisjob back, admitting that he had done a stupid thing byleaving in the manner that he did. Because this was thesecond occasion on which Arpino had left without priornotification Ellenberg was reluctant to take him back.Moreover, no vacancies existed at the 19 Rector Streetbuilding at the time. Nevertheless, Ellenberg relented be-cause Arpino was unemployed and offered him a positionas the superintendent of a smaller building at another loca-tion which was then available. Believing that he would beunable to cope with the added responsibilities involved Ar-pino rejected the offer.On July 20, 1977, Arpino once again presented himself atEllenberg's office in quest of employment. Because a va-cancy existed and the air conditioning season was at itsheight Ellenberg agreed to rehire Arpino on condition thathe deport himself in a proper manner and stay on the job.Shortly thereafter Ellenberg had need for a chief mechanicand offered the post to Arpino. Arpino eschewed the pro-motion, stating that he did not desire to undertake the re-sponsibilities which it entailed. In so doing Arpino in-formed Ellenberg that the former did not intend tocooperate with any new chief, remarking, "He'll learn thebuilding the same way I learned it. Nobody told me any-thing, and I'm not telling anything to any chief mechanic."Meanwhile, on July 7, 1977, the Union filed a petitionwith the Board's Regional Office seeking an election amongall mechanics employed at 19 Rector Street. On August 2.1977, the parties entered into a consent election agreement,and on August 17 the balloting was conducted. So far asappears, Respondent's four mechanics. Robert O'Neil,Aniello Rego, Bruno Shrotter, as well as Arpino. cast theirvotes. The tally of ballots revealed that the Union had wonthe election by a vote of three to one and, in consequencethereof, received a Board certification. Thereafter, theUnion and Respondent entered into a collective-bargainingagreement which was effective from September 1,. 1977, toDecember 31, 1980, and contained provisions for the pro-cessing of employee grievances culminating in arbitration.Continuing the narrative, one of the mechanics. RobertO'Neil, quit his job in December 1977. leaving only Arpino,Aniello Rego, and a handyman named Brown available formaintenance duty. As the summer of 1978 approached Ar-pino became disenchanted with the prospect of overtimework which lay in store as a result of the normal air condi-tioner malfunctions. On June 15 the mechanic encounteredEllenberg in a hallway in the building and launched into aheated discussion with his superior in which he complainedabout overtime work for the summer period. In an agitatedstate Arpino profanely informed Ellenberg that the employ-ees were overworked, and that he would absolutely refuseto work overtime except in a dire emergency. Adverting toRespondent's largest tenant whose lease guaranteed over-time air conditioning repair services. Arpino demanded thatEllenberg refuse to provide these amenities, in derogationof the rental agreement. Because of Arpino's excited stateEllenberg decided to defer responding to his tirade untilArpino was more composed.Ellenberg next met with his mechanic on June 30. At theoutset of their conversation Ellenberg expressed his dismayover the manner and tone with which the employee hadcastigated his superior in public. After Arpino offered anapology Ellenberg reminded the former of Respondent'scontractual commitment to the tenant. Arpino replied."That's your problem and you're not going to make ourproblem my problem." Ellenberg then broached the subjectof Arpino's performance of his duties as a fire director inthe building. In this connection, as a result of a disastrousfire in an office building in New York City in the early1970s the city passed an ordinance requiring that landlordsof such structures provide trained personnel licensed toserve essentially as fire marshalls to assist in the evacuationof tenants in case of a fire emergency. When he was hired in1970 Arpino was trained and assigned to this duty. Duringtheir meeting on June 30, Ellenberg informed Arpino thatRespondent had recently been cited by the fire departmentfor its failure to have a fire director assigned to the building.and the vice president sought to persuade the employee toundertake this task again. Arpino flatly refused the assign-ment. Upon learning that Arpino had refused o ertimework and had declined to accept the fire director's postEllenberg announced that he had no choice hut to dis-charge the mechanic, and the employee was terminated onthat date.Following his separation on June 30 Arpino contactedhis union shop steward, Aniello Rego. and a determinationwas made to process the matter pursuant to the grievanceprocedures set fborth in the collective-bargaining agreementbetween the Union and Respondent. Concurrently. Arpinofiled a claim for unemployment compensation with theNew York State Department of Labor. On September 13 ahearing was held before an arbitrator on Arpino's griev-ance, during which he was represented by union delegateJoe Bialkowski. During a recess in the proceeding the par-ties negotiated a settlement of the grievance, pursuant to25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Respondent agreed to reinstate Arpino on September20 with the payment of 4 weeks' wages and to acquiesce inan unemployment compensation award which had initiallybeen denied to Arpino. When the meeting broke up Ellen-berg instructed Arpino to report to Richard Rubino, thechief mechanic who had been hired for this position on July7.On the evening of September 13 Arpino visited his physi-cian to undergo a blood test in contemplation of his im-pending marriage. It is Arpino's testimony that after hetook the test he suddenly remembered that he had read alocal newspaper article in July about Richard Rubino,whom Respondent had hired after Arpino's discharge onJune 30. This journalistic item reported that Rubino hadbeen arrested at the building in connection with the theft of$2,000,000 in negotiable securities from a Wall Street firm.According to Arpino, he had "this whole thing on my mindand I asked Dr. Runsdorf (his personal physician) to giveme a note in regard to my back. That I had read this articleabout Mr. Rubino and I was apprehensive about goingback there." Despite the fact that Arpino had never metRubino he testimonially added, "I only asked the doctor fora note because I was nervous, I thought I'd be, you know,bothered at work, you know, just pushed. So I thought Icould reason with Mr. Rubino." When pressed on the mat-ter Arpino finally confessed that his reason for seeking thenote was not because of any fear of Rubino due to hiscriminal background but because, "At a meeting with the[Union] lawyer and then later at the arbitration, both [theUnion's and Respondent's] lawyers had told me that youcan't turn down anything your employer tells you, you haveto do everything they say, the only choice you have is tomake a grievance after the fact of whatever would happento you." Arpino then revealed that having once been dis-charged for shirking his duties, "you don't want it [to hap-pen] again."Although Arpino further confessed that his back hadcompletely healed since his accident in 1967 and that hewas physically capable of performing all of the duties whichhe had previously undertaken for Respondent, he neverthe-less persuaded Dr. Runsdorf to draft a medical note con-cerning his back which was totally unsupported by any di-agnostic examination given by that physician. This note,dated September 13, recited:To whom it may concern: Alphonse Arpino has had apermanent injury to his Lumbo Sacral Joint and is notbe [sic] permitted to do any heavy lifting.On September 15 Arpino visited the Rector Street build-ing to introduce himself to Chief Mechanic Rubino andfind out what his work assignments would be. When hearrived Arpino noticed that a considerable amount of airconditioning equipment lay dismantled, and he learnedfrom Rubino that Respondent had planned to perform themaintenance work with its own crew on overtime ratherthan to utilize independent contractors. Arpino made nocomment upon receiving this intelligence and left the build-ing.Arpino further testified that on September 20 he reportedfor work in accordance with the arbitral agreement. Uponarriving Rubino asked the employee to obtain their morn-ing coffee. When he returned Arpino handed Rubino thedoctor's certificate. Rubino, who had no reason to know ofany back problems which Arpino might have experienced.asked what the document was, and Arpino identified it.Rubino then inquired, "Does this mean you want lightwork?" and Arpino replied, "No, I just wanted you to knowI had a problem and I rather not have it happen again. If Iask for a hand, I need a hand and I'm not trying to hurtyour operation." According to Arpino the chief mechanicsimply said "okay" and dispatched him to a job.Rubino testified that when Arpino reported for duty onSeptember 20 the latter placed a doctor's note on the chiefmechanic's desk. Rubino read the document and noticedthat it recited that Arpino had a permanent injury to hisback. When Rubino inquired into what the doctor hadmeant by his notation that the employee was not to engagein any heavy work Arpino pointed to a piece of pumpwhich weighed about 35 pounds and stated that he was notsupposed to lift any material of that weight. Rubino thenasked how long Arpino's physical deferment from heavyduty was expected to last, and Arpino responded that itcould continue for I day or indefinitely. Rubino was trou-bled by this response because in the regular course of theirduties the maintenance mechanics were routinely calledupon to lift objects weighing 35 pounds, and Rubino wasconcerned that he could not efficiently maintain the build-ing without the availability of able-bodied mechanics. Be-cause he was unwilling to assume the responsibility for hav-ing caused an injury to Arpino's back Rubino decidedtemporarily to assign the mechanic to the light task of in-stalling towel racks in the bathrooms for that day.Although Arpino had insisted that the medical note wasfor Rubino's "eyes only," the chief mechanic felt impelledto report this intelligence to Vice President Ellenberg due tothe potential for liability which might befall Respondent.Rubino proceeded to Ellenberg's office, turned over thenote to his superior, and repeated the contents of his earlierconversation with Arpino. After doing so Rubino com-plained that unless he had a crew composed entirely ofable-bodied men he would be unable to handle the mainte-nance work in a satisfactory manner.Ellenberg testified without contradiction and I find thatsince Arpino's hire on April 2, 1970, until September 20 theemployee had never informed him that Arpino was unableto perform any heavy lifting work. Accordingly, upon read-ing the doctor's certificate Ellenberg concurred in Rubino'sassignment of light duty for Arpino because of the possibleliability involved. Ellenberg thereupon telephoned uniondelegate Bialkowski and read the contents of the note tohim. Bialkowski expressed shock over this development andapologized for having put Ellenberg through the trouble ofthe recent arbitration proceeding on Arpino's behalf. Bial-kowski assured Ellenberg that the Union would have noobjection to any personnel action which Respondentdeemed appropriate in order to protect itself against possi-ble legal liability and advised that the union agent wouldvisit the building that morning and speak to Arpino aboutthe matter.Later on the morning of September 20 Bialkowski visitedthe building. Calling Arpino aside, the union representativeheatedly inquired whether the employee had obtained the26 MICHAEL 1. SCHAFFER CO.doctor's certificate in order to qualify for a medical disabil-ity or whether Arpino had intended to perform only lightduties by his own choice. When Arpino replied that he"was just afraid of the situation" Bialkowski instructed himto contact Ellenberg to resolve the situation because theUnion could be of no assistance in light of the circumstancethat the matter involved a "medical case."Shortly thereafter, Ellenberg summoned Arpino to his of-fice. When he arrived Ellenberg informed the mechanic thatunless he could procure a certificate from his physician giv-ing him a clean bill of health Ellenberg would be compelledto discharge him. Arpino replied that he could not dictatethe terms of a medical opinion to his doctor and left theoffice. After Arpino departed Ellenberg telephoned his at-torney, read the physician's note to counsel, and sought heradvice. Counsel replied that in her opinion Respondentwould be legally liable to Arpino in the event he reinjuredhis back and concluded that Ellenberg had no alternativebut to terminate the employee. Upon receiving this adviceEllenberg decided to heed counsel's suggestion, and he pro-ceeded to draft a letter addressed to Arpino which informedthe latter of his termination.Meanwhile, on the evening of September 20, Arpinocalled Dr. Runsdorf's office and explained his predicamentto the doctor. Runsdorf directed his patient to consult withanother physician the following day and have his back x-rayed. On the morning of September 21 Arpino repaired tothe radiologist where x-rays were taken. That evening Ar-pino returned to Runsdorf's office, where he was given asecond medical note by his doctor. This document recited:To whom it may concern:Al Arpino's X-rays taken today reveal no change fromprevious X-rays and he is capable of normal occupa-tional work and lifting of the type that he had beenperforming since the past injury.He has been working continuously without any symp-tons referrable [sic] to this past injury.On the morning of September 22 Arpino reported forwork and was greeted by Rubino. Before the mechanic hadan opportunity to dress for work and hand over the secondmedical note to Rubino the latter informed him that he hadbeen discharged. Rubino thereupon proceeded to Ellen-berg's office and returned with a letter signed by the vicepresident and dated September 22. This letter. which Rubi-no handed to Arpino, read:Due to your inability to fulfill your duties as mechanicas described in your note from Dr. H. Norman Runs-dorf dated September 13, 1978, prohibiting you fromdoing any heavy lifting, we regret to inform you thatyour employment at 19 Rector Street is herewith ter-minated, effectively immediately.Upon receipt of the letter Arpino contacted the Union inorder to press a grievance over his latest discharge, but hewas informed that the matter was not grievable because itinvolved a medical problem.The General Counsel maintains that Respondent selectedArpino for discharge on September 22 in order to punishhim for having filed a grievance against Respondent pursu-ant to the contract between Respondent and the Unionover his termination on June 30 and thereby violated Sec-tion 8(a)( ) and (3) of the Act. On the record before me, Iam far from convinced that the General Counsel had ade-quately shouldered his burden of proof of this violation.When he was first hired on April 2. 1970. Arpino sup-ported his employment application with a doctor's note cer-tifying that a previous back injur had been successfullymended and that he was fit to perform all the duties inci-dential to his job as a maintenance mechanic. Thereafter,Arpino twice left his job without prior notification, and oneach occasion Respondent went out of its way to reinstatehim and even to offer him an opportunity for advancement.In June Arpino profanely informed Vice President Ellen-berg that he would not perform any overtime duty thatsummer and even demanded that Respondent abandon itslegal obligation to perform overtime maintenance work fora tenant. In addition, Arpino flatly refused to serve as a firemarshall, a post which he had previously held, despite theurgency of Respondent's need for these services in view ofits recent citation by city fire officials for its failure to desig-nate a trained employee to undertake this chore. In conse-quence of Arpino's deliberate failure to perform the dutiesrequired of him Respondent removed him from its employ-ment rolls on June 30. Through utilization of the contrac-tual grievance procedures his union agents brought his ter-mination before an arbitrator. Rather than contest the issueRespondent voluntarily agreed to settle the matter and rein-state Arpino, even acquiescing in the reversal of a favorableunemployment compensation award so that Arpino couldbe recompensed for lost wages following his initial dis-charge on June 30. Despite the fact that Arpino was warnedat the arbitration settlement conference on September 13 byboth union and Respondent's counsel that he would be ex-pected, upon reinstatement, to perform all the job assign-ments required of maintenance mechanics, I am convincedand find that when he visited his physician on September 13to obtain a premarital blood test Arpino embarked upon adeliberate scheme to cheat his Employer out of a normalday's work. I am persuaded and find that when he re-quested a medical note from Dr. Runsdorf he did so notbecause of his fear of Chief Mechanic Rubino's criminalrecord but solely because he sought to dupe his supervisorinto affording him the most desirable work assignments. Ifind that when Ellenberg learned that Arpino's doctor hadcertified that the employee's serious back condition still per-sisted he sought out legal advice and was counselled to dis-charge the employee in order to avoid any legal entangle-ments arising out a future reinjury. In short, I am convincedand conclude that but for the proffer of the misleadingmedical note of September 13 Arpino would have remainedin Respondent's employ. I therefore conclude that Arpinowas terminated on September 22 not because he had filed acontractual grievance against Respondent but solely be-cause he claimed a physical incapacity which did not intruth and fact exist in order to mislead his Employer andobtain the award of less than his full workload. By doing soI conclude that Respondent did not violate Section 8(a(1I)and (3) of the Act.'Wat erurun (Comrnunia An.tenna. 1ln * N 1_ R B, 587 F 2d 2d (ir 1978)27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn an apparent attempt to lay the predicate for his con-tention that another reason for Arpino's discharge on Sep-tember 22 was due to his membership in and activities onbehalf of the Union the General Counsel drew from Arpinotestimony regarding events which occurred some 15 monthsprior to that termination. Arpino testimonially reportedthat in June 1977 he had occasion to be in Ellenberg's officewhen the vice president suddenly asked Arpino what hethought "about O'Neal and Rego [Respondent's currentlyemployed mechanics] bringing in the union." Arpino re-plied, "I didn't think of it at all." Ellenberg further inquiredwhether Arpino "thought a union was necessary," and thelatter answered, "I didn't see any need for a union." Ellen-berg then stated that "he'd get those two bastards. Espe-cially Rego," although Arpino confessed that Ellenberg didnot state why he intended do so. Arpino then related aconversation that he had had with Respondent's elevatormechanic, an employee named Bruno Shrotter, shortly afterArpino was rehired by Respondent on July 20, 1977. In thisdialogue Shrotter simply remarked that he was opposed tothe Union.Finally, Aniello Rego, who became the Union's shopsteward, testified that in June or July 1977 he engaged in aconversation with Larry Tuchie, Respondent's assistantbuilding administrator. In the course of their colloquyTuchie asked whether Rego had joined the Union. Whenthe employee answered in the affirmative the supervisor re-marked that he would convey this information to Vice Pres-ident Ellenberg. A few weeks later Ellenberg inquired intothe reasons for Rego's enlistment in the Union's ranks. Af-ter Rego spelled out his quest for security and fringe bene-fits Ellenberg stated, "if that's what I wanted he wouldn'topposed it." Despite the fact that Rego was a known unionadherent and had become the union shop steward after theUnion won the election on August 17 he was not thereafterdischarged by Respondent, but instead he quit his job inDecember. In a transparent attempt to paint discriminatoryovertones regarding his abandonment of employment. Regoinitially claimed that he had left his job because "I wasgetting harassed" by the chief mechanic. In light of therecord evidence that Rubino was a card carrying memberof a sister local of the Union I am persuaded that Regomust have had reference to Rubino's insistence upon theperformance of overtime work from his mechanics ratherthan Rego's union activities. I am fortified in this; conclu-sion by Rego's added testimony that he had quit his posi-tion because, "I wanted to find another job." Finally, Regorecounted that following Arbino's discharge on September22 he observed Robino laugh and heard him comment "onedown. one to go." However, Rego stated that Rubino didnot explain what he meant by his statement.In light of the foregoing I am at a loss to understand howthe General Counsel can seriously contend that Arpino'sdischarge on September 22 was motivated by his engage-ment in activities on behalf of the Union. If Arpino's testi-monv is to be believed at all in this area, his only discussionconcerning the Union with Ellenburg occurred in June1977, when he was not even an employee of Respondentand approximately 15 months prior to the discharge whichgives rise to this proceeding. Moreover, none of Ellenberg'sexpressed enmity to unionization was targeted at Arpino.Furthermore. on the record before me there is not a singleshred of evidence pointing to any union activities engagedin by Arpino other than having voted in the Board electionon August 17. In sum, I am convinced and conclude thatthe General Counsel has failed to establish by a preponder-ance of the evidence on the record as a whole that Respon-dent singled out Arpino for discharge on September 22 be-cause of his activities on behalf of the Union. I shalltherefore dismiss the allegation in the complaint which ac-cuses Respondent of having violated Section 8(a)(1) and (3)of the Act by discharging Arpino on that date because ofhis union involvement.Having found that Respondent has not engaged in any ofthe violations of the statute as alleged in the complaint, Ishall therefore dismiss the complaint in its entirety.ORDER4It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.28